          Case 1:17-cv-00001-NRB Document 64 Filed 01/15/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TREASURE CHEST THEMED VALUE MAIL,
 INC.,
                                                         1:17-cv-0001-NRB
                          Plaintiff,
    -against-

 DAVID MORRIS INTERNATIONAL, INC.,

                          Defendant.



                 PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
                MOTION TO REGISTER JUDGMENT IN OTHER DISTRICTS

       Plaintiff Treasure Chest Themed Value Mail, Inc. submits this memorandum of law in

support of its motion, pursuant to 28 U.S.C. § 1963, for an order authorizing registration of the

final judgment in this case in the District Courts of Washington, Texas, Delaware and Florida.

                                 PRELIMINARY STATEMENT

       A final judgment was entered in this action on June 28, 2018 (Docket No. 49) (the

“Judgment”) (Knox Decl. ¶ 3.). The Judgment sets forth that defendant David Morris

International, Inc. is liable to Plaintiff for the sum of $105,225.72 (id.). Defendant has filed a

Notice of Appeal, but has not posted a bond to secure the damages provided for in the Judgment

pending appeal (id. at ¶ 4).

       Plaintiff’s post-judgment investigation into Defendant’s assets did not reveal the

existence of any assets located within the State of New York that could potentially be available

to satisfy the Judgment (id. at ¶ 5). Indeed, Defendant does not appear to do business in New

York aside from the underlying transaction with Plaintiff. Instead, Plaintiff’s investigation has

uncovered the existence assets belonging to the Defendant which are located in other districts,

namely Washington, Texas, Delaware and Florida.

                                                  1
            Case 1:17-cv-00001-NRB Document 64 Filed 01/15/19 Page 2 of 4



          Defendant represents on its website that its principal offices are located in Dallas, Texas

(id. at ¶ 6). Defendant is also a resident of Florida, having registered with the Florida Secretary

of State (id. at ¶ 8).

          Defendant has clients with principal offices located in Washington and Florida (id. at ¶¶

9-11). Defendant also has a business relationship with Auto Europ, LLC, a Delaware company.

(id. at ¶ 13) Therefore, it is reasonable to presume that Defendant has assets in Washington,

Florida and Delaware, in form of accounts payable to Defendant (id. at ¶¶ 12, 14).

          Accordingly, under these circumstances, it appears that Plaintiff cannot effectively

enforce the Judgment in New York and that its only recourse to obtain satisfaction of the

Judgment is to register it in other jurisdictions in which Defendant resides and appears to have

assets.

                                            ARGUMENT

          Pursuant to 28 U.S.C. § 1963, “[a] judgment in action for the recovery of money or

property entered in any . . . district court . . . may be registered by filing a certified copy of the

judgment in any other district . . . when ordered by the court that entered the judgment for good

cause shown.” Good cause may be established by “a mere showing that the defendant has

substantial property in the other district and insufficient in the rendering district to satisfy the

judgment” (BC Media Funding Co. II v. Lazauskas, No. 08-cv-6228 (RPP), 2009 WL 290526 at

*4 [S.D.N.Y. Feb. 6, 2009] [quoting Owen v. Soundview Fin. Grp., Inc., 71 F. Supp. 2d 278, 279

(S.D.N.Y. 1999)]. Notably, the court in Fasolino Foods Co., Inc. v. Banca Nazionale Del

Lavoro analyzed the “good cause” requirement and found that, where an appeal is pending, the

assets outside the rendering district need not be “substantial.” to demonstrate good cause (1991

WL 107440 at *2 [S.D.N.Y. June 7, 1991]).



                                                    2
          Case 1:17-cv-00001-NRB Document 64 Filed 01/15/19 Page 3 of 4




        A party seeking registration of a judgment “need not show exact evidence of assets and

registration may be granted upon a lesser showing” (Owen v. Soundview Fin. Grp., Inc., 71 F.

Supp. 2d 278, 279 [S.D.N.Y. 1999] [internal quotation marks omitted]). Indeed, an affidavit in

support of the motion may be sufficient to show good cause where the debtor fails to offer any

evidence to contradict it (id.).

        The present circumstances fall squarely within the rule cited above. The Defendant does

not maintain an office in or appear to have any assets located in New York. Instead, Defendant

represents on its website that it is headquartered in Dallas, Texas, and has registered with the

Secretary of State in Florida to conduct business there. Accordingly, it would be appropriate to

register the Judgment in the District Courts of Texas and Florida (see e.g. id. [authorizing

registration of judgment in California district courts where defendant currently lived and

worked]).

        Moreover, Plaintiff’s investigative efforts have uncovered evidence that Defendant has

had significant contacts with the States of Florida, Delaware and Washington. Defendant

represents on its website that it has ongoing business relationships with specific companies

headquartered in Washington and Florida (Knox Decl. ¶ 9-11). Defendant also has an ongoing

business relationship with and receives revenue from Auto Europe, LLC, which is headquartered

in Delaware (Knox Decl. ¶¶ 13, 14).

        Based on the foregoing, it appears that Defendant has offices and/or conducts business in

Texas and Florida while maintaining ongoing business relationships with companies located in

Washington, Delaware and Florida. Accordingly, any assets that Defendant owns are likely to

be located in these jurisdictions.



                                                 3
         Case 1:17-cv-00001-NRB Document 64 Filed 01/15/19 Page 4 of 4




                                        CONCLUSION

       In light of the foregoing, the Court should grant Plaintiff’s motion permitting the

Judgment to be registered in the District Courts of Washington, Texas, Delaware and Florida.

Dated: New York, New York
       January 14, 2019
                                                     Respectfully submitted,

                                                     KNOX LAW GROUP, P.C.

                                             By:                 /s/
                                                     _______________________
                                                     Daniel Knox
                                                     1 Penn Plaza, Ste. 2430
                                                     New York, New York 10119
                                                     (212) 239-1114
                                                     dknox@knoxlaw.nyc

                                                     Attorneys for Plaintiff




                                                4
